Citation Nr: 0005186	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


INTRODUCTION

The veteran was in beleaguered status from December 14, 1941 
to April 8, 1942; was a prisoner of war from April 9, 1942 to 
June 27, 1942; was in a no casualty status from June 28, 1942 
to February 11, 1945 and had regular Philippine Army service 
from February 12, 1945 to March 20, 1946.  The veteran died 
in July 1996, and the appellant is his widow.

By rating decision dated in February 1997, the Regional 
Office (RO) denied the appellant's claim for service 
connection for the cause of the veteran's death.  She was 
notified of this determination and of her right to appeal by 
a letter dated later that month, but a timely appeal was not 
received.  The appellant submitted a letter in June 1997 
requesting a review of her claim.  In a rating action dated 
in June 1998, the RO again denied service connection for the 
cause of the veteran's death.  The appellant filed a timely 
appeal of this decision.  The Board of Veterans' Appeals 
(Board) acknowledges that the RO failed to recognize that the 
February 1997 determination had become final.  However, in 
light of the fact that the June 1998 rating decision 
considered the entire evidence of record, the Board concludes 
that no prejudice to the appellant will result from a de novo 
determination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The June 1998 rating decision also denied a claim for accrued 
benefits.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court t 
of Appeals for Veterans Claims ("the Court). 


FINDINGS OF FACT

1. At the time of the veteran's death in July 1996, service 
connection was in effect for anxiety neurosis, evaluated 
as 20 percent disabling; and for duodenal bulb deformity 
and helminthiasis, evaluated as 10 percent disabling.

2. The veteran's death was due to a cerebrovascular accident.

3. The veteran was a prisoner of war.

4. There is no clinical evidence of localized edema during 
the veteran's captivity. 

5. There is no competent medical evidence linking the 
veteran's fatal cerebrovascular accident to service or to 
his service-connected disabilities, or establishing that 
his service-connected disabilities played any role in his 
death.


CONCLUSIONS OF LAW

1. The appellant has not submitted evidence of a well-
grounded claim of entitlement to accrued benefits.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the appellant 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the appellant has not submitted competent 
evidence to support her claims for accrued benefits or for 
service connection for the cause of the veteran's death.  
Thus, the Board finds that her claims are not well grounded.  
Accordingly, there is no duty to assist her in the 
development of her claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard, 4 
Vet. App. 384.  The Board concludes, however, that a claim 
which is not well grounded is inherently implausible, and any 
error by the RO in the adjudication of the claim could not be 
prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist an appellant in developing 
facts pertinent to her claim, the VA may be obligated to 
advise an appellant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, the Board is 
providing the appellant with notice of the evidentiary 
insufficiency of her claim, and what evidence would be 
necessary to make the claim well grounded.  

Factual background

The veteran's service medical records are apparently not 
available.  

In a statement dated in March 1992, a private physician 
related that he had treated the veteran since October 1991 
for acute dysentery, malaria, rheumatoid arthritis and otitis 
media.  There was no indication of any cardiovascular 
problems or a cerebrovascular accident.

A chest X-ray study at a private facility in May 1992 
revealed an atherosclerotic aorta.  

The veteran completed a Former Prisoner of War Medical 
History form in May 1993.  He stated that he had acquired 
beriberi while in captivity.  He denied that he experienced 
swelling of the legs and/or feet during captivity.  

During a VA former prisoner of war protocol examination in 
May 1993, it was noted that the heart impulse was normal.  
Palpitation, rhythm and auscultation were normal.  The 
veteran denied chest pain and shortness of breath.  There was 
no indication of edema.  It was noted that there was no 
evidence of a nervous system dysfunction.  No diagnosis 
pertaining to heart disease or a cerebrovascular accident was 
made.

On VA social work survey evaluation in May 1993, the veteran 
related that after his military discharge in "1949" he 
started to experience, on and off, symptoms including fever, 
chest pain and cough.  He had a medical check-up and 
treatment for almost five months.  

A VA general medical examination was also conducted in May 
1993.  The veteran had no pertinent complaints.  On 
evaluation of the cardiovascular system, there were no 
murmurs.  Rate was normal.  A chest X-ray study revealed 
arteriosclerosis of the thoracic aorta.  An electrocardiogram 
was normal.  There was no diagnosis referable to a 
cerebrovascular accident or cardiovascular disease.

A chest X-ray study at a private facility in January 1995 
revealed an atherosclerotic aorta.

By rating decision dated in October 1995, the RO denied the 
veteran's claim for service connection for ischemic heart 
disease.  He was notified of this decision and of his right 
to appeal by a letter dated the following month.  The veteran 
did not submit a notice of disagreement with this 
determination prior to his death.

The veteran was admitted to a private hospital from June to 
July 1996.  He reported a two day history of a fever and body 
weakness.  The diagnosis was systemic viral illness.  He was 
discharged against medical advice.  

The death certificate discloses that the veteran was 78 years 
old when he died of a cerebrovascular accident in July 1996.  
No other conditions were listed as contributing to his death.  

In July 1997, the VA reviewed an outside chest X-ray study.  
It was compared to an X-ray of May 1993 and it was indicated 
that it appeared to have been taken earlier, probably within 
a period of ten years or less.  The impression was 
arteriosclerosis.  

In a statement dated August 1997, the appellant stated that 
the veteran had been hospitalized in August 1994 for 
complaints of vomiting, epigastric pain and dyspnea.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

In addition, the diseases specific to former prisoners of war 
listed in 38 C.F.R.        § 3.309(c) will be considered to 
have been incurred in service even though there is no 
evidence of such diseases during the period of service, if a 
veteran is a former prisoner of war and, as such, was 
interned or detained for not less than 30 days and these 
diseases have become manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service. 38 U.S.C.A. § 1112 (West 1991);    38 C.F.R. §§ 
3.307, 3.309(c) (1999).

The diseases specific as to former prisoners of war include 
beriberi (including beriberi heart disease).  For purposes of 
this section, the term beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c) (1999).  Evidence that may be considered in rebuttal 
of service incurrence of a disease listed in § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  38 
C.F.R. § 3.307(d) (1999).

The diseases listed in 38 C.F.R. § 3.309(c) shall have become 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service.  38 C.F.R. 
§ 3.307(a)(5).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease or a cerebrovascular accident 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

Except as provided in §§ 3.1001 (1999) and 3.1008 (1999), 
where death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) authorized under laws administered by the VA, to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in  § 3.500(g) will, upon the death of such person, 
be paid as follows:  (1) Upon the death of a veteran to the 
living person first listed as follows:  (I) His or her 
spouse;  (ii) His or her children (in equal shares);  (iii) 
His or her dependent parents (in equal shares) or the 
surviving parent.  (2) Upon the death of a widow or remarried 
widow, to the veteran's children.  (3) Upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation.  (4) In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 C.F.R. § 3.1000 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

It is not clear from the record what specific accrued 
benefits the appellant is seeking.  The record discloses that 
the veteran submitted a claim for service connection for 
ischemic heart disease.  This was denied by the RO in a 
rating decision dated October 1995.  While he was notified of 
this decision, the veteran did not file a notice of 
disagreement prior to his death in August 1996.  The Board 
will consider this as a claim that was pending at the time of 
the veteran's death.

The appellant argues, in effect, that the veteran's 
cerebrovascular accident was a consequence of cardiovascular 
disease.  She points out that the veteran was a prisoner of 
war and that he subsequently developed ischemic heart 
disease.  Therefore, she asserts that service connection is 
warranted for the cause of the veteran's death.  

It is significant to note, however, that the regulation cited 
above requires a history of localized edema during captivity 
and the later development of ischemic heart disease.  The 
evidence of record in this case fails to demonstrate that the 
veteran had localized edema of the feet, ankles of legs while 
he was a prisoner of war.  The Board emphasizes that when the 
veteran completed a former prisoner of war medical history in 
May 1993, he specifically denied having experienced swelling 
of the legs or feet during his period of captivity.  The 
Board observes that the initial evidence of heart disease was 
many years after the veteran's separation from service.  Even 
if it were assumed that the veteran had ischemic heart 
disease at the time of his death, the fact remains that in 
the absence of evidence of localized edema during captivity, 
there is no basis on which service connection could have been 
granted.  Thus, the appellant's argument is without 
foundation.

The record clearly establishes that the veteran died of 
cerebrovascular accident.  There is no competent medical 
evidence which shows that the veteran had a cerebrovascular 
accident either during service or within one year thereafter.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the appellant's lay assertions to the 
effect that the veteran had a cerebrovascular accident or 
ischemic heart disease which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Accordingly, the Board 
concludes that the appellant has not submitted well-grounded 
claims for accrued benefits or for the cause of the veteran's 
death.  


ORDER

Accrued benefits are denied.  Service connection for the 
cause of the veteran's death is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

